DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jindou et al. (US Patent Application Publication US 2018/0135900 A1).
Regarding claim 9, Jindou discloses (Figure 1-7) a compact heat exchanger assembly, comprising: a heat rejection heat exchanger assembly, comprising: a primary heat exchanger, comprising: a first tube bank  (the portion of the bank 30 of tubes 31 in heat exchanger region 35) extending from a first manifold (heat exchanger region 35 extends from first header collecting pipe 50 as seen in figure 3), a second tube bank extending from a second manifold (the portion of the bank 30 of tubes 31 in heat exchanger region 37 which extends from spaces 55 and divergence unit 91 as seen in figure 3), at least one bend arranged to connect the first tube bank and the second tube bank (bends at bent communicating pipes 68), and bends provided with the first tube bank and the second tube bank such that at least a portion of the first tube bank is disposed parallel to the second tube bank (the heat exchange regions 35 and 37 extend parallel to one another as seen in figure 3 around bends at bent portions 33a, 33b and 33c as seen in figure 2); and a secondary heat exchanger (at bank 40) disposed between the second manifold and the at least one bend (bank 40 lies between the second manifold at divergence unit 91 and the bends at 68 as seen in figure 2), wherein the primary heat exchanger (30) and the secondary heat exchanger  (40) are arranged in a closed shape (as the nature of the closed shape is not further defined the banks form a at least partially closed  shape between the header collecting pipes 50, 60, 70 and 80 and the respective tube portions at 31a, 31b, 31c and 31d as seen in figure 2).
Regarding claim 10, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses the at least one bend being an un-finned bend (bends at bent communicating pipes 68 do not have fins as seen in figure 2 and 3).
Regarding claim 11, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses  the bends being finned bends (fins 32 are seen disposed over the flat tubes 31 at bends 33a, 33b, and 33c as seen in figure 2).
Regarding claim 12, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses fins (fins 32)  interposed between neighboring tubes (31) of the first tube bank and the second tube bank (tubes 31 heat exchanger regions 35 and 37 have fins 32 extending between adjacent tubes 31 as seen in figure 7) .
Regarding claim 13, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses the secondary heat exchanger includes: a tube bank section (40)  that extends between a third manifold (at header collecting piper 70) and an un-finned bend (at communicating pipes 88 as seen in figure 2 and 4).
Regarding claim 15, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses the secondary heat exchanger (at 40) of the heat rejection heat exchanger assembly is arranged as a single-row heat exchanger (as seen in figure 2 and 4 a single row of tubes 41 extends between header collecting pipes 70 and 80).
Regarding claim 16, Jindou discloses (Figure 1-7) a compact heat exchanger assembly, comprising: a heat rejection heat exchanger assembly (at heat exchanger 23), comprising: a primary heat exchanger, comprising: a tube bank (at bank 30) extending between a first manifold (at first header collecting pipe 50) and a second manifold (at second header collecting pipe 60), the tube bank being provided with at least one bend such that the primary heat exchanger has a generally curvilinear shape (a bend at bent portion 33b seen in figure 2); and a secondary (formed by tube bank 40) heat exchanger disposed between the first manifold and the second manifold (tube bank 40 and its associated header collecting pipes 70 and 80 are at least partially between manifolds at header collecting pipes 50 and 60 as seen in figure 2) wherein the primary heat exchanger (30) and the secondary heat exchanger  (40) are arranged in a closed shape (as the nature of the closed shape is not further defined the banks form a at least partially closed  shape between the header collecting pipes 50, 60, 70 and 80 and the respective tube portions at 31a, 31b, 31c and 31d as seen in figure 2).
	Regarding claim 17, Jindou discloses the claim limitations of claim 16 above and Jindou further discloses the at least one bend (33b) being a finned bend (fins 32 are seen disposed over the flat tubes 31 at bend 33b as seen in figure 2).
Regarding claim 18, Jindou discloses the claim limitations of claim 16 above and Jindou further discloses the secondary heat exchanger (formed by tube bank 40)  includes: a tube bank section that extends between a third manifold ( third header collecting pipe 70) and a fourth manifold (and fourth header collecting pipe 80).
Regarding claim 19, Jindou discloses the claim limitations of claim 18 above and Jindou further discloses the first manifold (50) is disposed adjacent to the third manifold (70 as seen in figure 2) and the second manifold (60) is disposed adjacent to the fourth manifold (80 as seen in figure 2).
Regarding claim 20, Jindou discloses the claim limitations of claim 18 above and Jindou further discloses the primary heat exchanger (at bank 30)  and the secondary heat exchanger (at bank 40)  of the heat rejection heat exchanger assembly are each arranged as single-row heat exchangers (as seen in figure 2-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US Patent Application Publication US 2013/0031934 A1) in view of Jindou et al. (US Patent Application Publication US 2018/0135900 A1).
Regarding claim 1, Huff discloses (Figure 3 and 4) a refrigeration system, comprising: a compressor assembly (of compression device 30) having an inlet of first compression stage (the inlet to first compression stage 30a at line 26), an outlet of first compression stage (the outlet of first compression stage 30a into line 28 per paragraph 0027), an inlet of second compression stage (the inlet of second compression stage 30b in line 28) , and an outlet of second compression stage (the outlet of second compression stage 30b into line 22 per paragraph 0028); a heat rejection heat exchanger assembly, comprising: 
a primary heat exchanger ( heat rejection heat exchanger 40) having an inlet that is fluidly connected to the outlet of second compression stage of the compressor assembly (fluid from compressor 30b flows to heat exchanger 40 per paragraph 0028) and an outlet (into line 24) that is fluidly connected to the inlet of a heat absorption heat exchanger assembly (heat absorption heat exchanger assembly 50 which receives refrigerant from line 24 per paragraph 0029), 
a secondary heat exchanger (at intercooler 80) having a third manifold defining an inlet that is fluidly connected to the outlet of first compression stage of the compressor assembly (the outlet of first compression stage 30a into line 28  flows to an inlet of the intercooler 80 per paragraph 0033) and a fourth manifold defining an outlet that is fluidly connected to the inlet of second compression stage of the compressor assembly (the outlet of the intercooler into line 28 flows back to the inlet of the second compression stage 30b in line 28 per paragraph 0033); and  the heat absorption heat exchanger assembly (heat absorption heat exchanger 50) fluidly connected to the heat rejection heat exchanger assembly and the compressor assembly (heat rejection heat exchanger 40 connects to the heat exchanger 50 via line 24 and is subsequently passed back to first  compression stage 30a via line 26 per paragraph 0029), wherein the primary heat exchanger (40) and the secondary heat exchanger  (80) are arranged in a closed shape (as the nature of the closed shape is not further defined the heat exchangers 40 and 80 form a closed shape between them as each heat exchanger 40 and 80 close a side of an air flow passage through the heat exchangers for air drawn though by fan 44 ).
However Huff does not disclose the primary heat exchanger, comprising: a first tube bank extending between a first manifold and a first intermediate manifold, a second tube bank extending between a second manifold and a second intermediate manifold, at least one bend extending between the first tube bank and the second tube bank, and a connecting tube or a block part extending between the first intermediate manifold and the second intermediate manifold as Huff is silent as to specific banks of the heat exchanger 40 or any specific construction of the combination of heat exchangers 40 and 80.
Jindou discloses (Figure 1-20) a refrigeration system heat exchanger with  a primary heat exchanger, comprising: a first tube bank (the portion of the bank 30 of tubes 31 in heat exchanger region 35) extending between a first manifold and a first intermediate manifold (heat exchanger region 35 extends from first manifold/ header collecting pipe to a  intermediate manifold at communicating spaces 65 as seen in figure 16), a second tube bank extending between a second manifold and a second intermediate manifold (the portion of the bank 30 of tubes 31 in heat exchanger region 37 which extends from spaces 55 and divergence unit 91 forming a second manifold to a second intermediate manifold in communicating spaces 67 as seen in figure 16), at least one bend extending between the first tube bank and the second tube bank (at bends 33a, 33b, and 33c), and a connecting tube or a block part extending between the first intermediate manifold and the second intermediate manifold (connecting pipes 68 extend between communicating spaces 65 and communicating spaces 67); a secondary heat exchanger (at bank 40)  having a third manifold defining an inlet (inlet 72 at collecting header 70  forming a third manifold in space 72 as seen in figure 17) and a fourth manifold defining an outlet (an outlet at 92c connected to a fourth manifold at second divergence unit 92 as seen in figure 17) wherein the primary heat exchanger (30) and the secondary heat exchanger  (40) are arranged in a closed shape (as the nature of the closed shape is not further defined the banks form a at least partially closed  shape between the header collecting pipes 50, 60, 70 and 80 and the respective tube portions at 31a, 31b, 31c and 31d as seen in figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic two part heat exchanger of Huff to be the multi row and pass heat exchanger  with bent tube banks disclosed by Jindou. Doing so would provide a heat exchanger structure that can minimize pressure loss  and increase heat exchange efficacy (per paragraph 0022) and can facilitate  downsizing of the heat exchanger by forming bent banks of tubes as recognized by Jindou (per paragraph 0023).
Regarding claim 2, Huff as modified discloses the claim limitations of claim 1 above and Huff further discloses the secondary heat exchanger is arranged as a single-row heat exchanger (80 is a single row as seen in figure 3 and 4).
Regarding claim 3, Huff as modified discloses the claim limitations of claim 1 above and Jindou further discloses the at least one bend being a finned bend (fins 32 are seen disposed over the flat tubes 31 at bends 33a, 33b, and 33c as seen in figure 15).
Regarding claim 3, Huff as modified discloses the claim limitations of claim 1 above and Jindou further discloses the primary heat exchanger (tat tube bank 30) is arranged as a two-row heat exchanger (two rows when combined with second bank 40 of the additional heat exchanger).
Regarding claim 5, Huff as modified discloses the claim limitations of claim 1 above and Huff further discloses the heat absorption heat exchanger assembly (50) having an outlet that is fluidly connected to the inlet of first compression stage of the compressor assembly ( the outlet of 50 refrigerant is passed back to first  compression stage 30a via line 26 per paragraph 0029)  an inlet that is fluidly connected to the outlet of the primary heat exchanger (40) of the heat rejection heat exchanger assembly (refrigerant flows to 50 via line 24 from heat exchanger 40) through expansion devices and an economizer ( refrigerant passes through an expansion devices 65 and 55 and economizer circuit in the form of economizer device 60 or 70 in figure 3 and 4 respectively per paragraphs 0029-0030) .
Regarding claim 6, Huff as modified discloses the claim limitations of claim 5 above and Huff further discloses the economizer (60 or 70) is at least one of a flash tank type economizer (flash tank economizer 60) or a heat exchanger type economizer ( heat exchanger 70 per paragraph 0030).
Regarding claim 7, Huff as modified discloses the claim limitations of claim 1 above and Jindou further discloses the third manifold (at collecting header 70  forming a third manifold in space 72 as seen in figure 17) is disposed adjacent to the second intermediate manifold (the second intermediate manifold in communicating spaces 67 as seen in figure 16 is diagonally adjacent to the collecting header 70 as seen in figure 15) and the fourth manifold (a fourth manifold at second divergence unit 92 as seen in figure 17) is disposed adjacent to the first intermediate manifold (the first intermediate manifold at communicating spaces 65 as seen in figure 16 is diagonally adjacent to second divergence unit 92 as seen in figure 15).
Regarding claim 8, Huff as modified discloses the claim limitations of claim 7 above and Jindou further discloses: a heat rejection fan disposed within the closed space defined by the primary heat exchanger and the secondary heat exchanger (outdoor fan 15 draws air inward though side surfaces as indicated by the arrows in figure 2 and 15 per paragraph 0061).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments referencing independent claims 1, 9 and 16; In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the primary and secondary heat exchanger are arranged in a closed shape, specifically as seen in figure 3 of the instant application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case a closed shape is a broader limitation than the specific embodiment of figure 3 of the instant application. The claims do not limit the closed shape to only the shape seen in figure 3 but rather the closed shape could be any shape that is closed in any way. As is disclosed in Jindou, Figure 2, where the primary heat exchanger (30) and the secondary heat exchanger  (40) are arranged in a closed shape in that the banks form a at least partially closed shape between the header collecting pipes 50, 60, 70 and 80 and the respective tube portions at 31a, 31b, 31c and 31d as seen in figure 2. There is no requirement that the closed shape be completely closed in the claims. Similarly Huff discloses a primary heat exchanger (40) and the secondary heat exchanger  (80) are arranged in a closed shape,  where heat exchangers 40 and 80 form a closed shape between them as each heat exchanger 40 and 80 close a side of an air flow passage through the heat exchangers for air drawn though by fan 44. Given the breadth of the limitation of “a closed shape” Jindou or Huff in view of Jindou still disclose the claim limitations of claim 1, 9 and 16 as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763